 Case 20-11157              Doc 120          Filed 08/28/20 Entered 08/28/20 12:04:12                             Desc Main
                                              Document     Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS - BOSTON

In re:                                                                           Chapter 7
LEGACY GLOBAL SPORTS, L.P.1                                                      Case No. 20-11157 (JEB); and
                                                                                 20-11351 through 20-11376
                    Debtor.
                                                                                 (Jointly Administered Cases)


                    NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


          PLEASE TAKE NOTICE that Iron Mountain Information Management, Inc. (collectively,
“Iron Mountain”), hereby appear through its counsel, Hackett Feinberg, a Professional
Corporation, and requests that, pursuant to Rules 2002(g) and 9010(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), § 1109(b) of title 11 of the United States Code,
11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), Iron Mountain be added to the official mailing
matrix and service lists in these cases and that copies of all pleadings, motions, notices, and other
papers, filed or served, in these cases or any proceeding herein, be served upon the below-listed
counsel at the following mailing or e-mail addresses or facsimile numbers:



                                        Frank F. McGinn
                                        Hackett Feinberg P.C.
                                        155 Federal Street, 9th Floor
                                        Boston, MA 02110
                                        Tel. (617) 422-0200
                                        Fax. (617) 422-0383
                                        E-mail: ffm@bostonbusinesslaw.com



__________________
1     The affiliated debtors, along with the last four digits of each debtor's federal tax identification number, are as follows: (i)
Legacy Global Sports, L.P., EIN #2834; (ii) LGS Management, LLC, EIN # 5401; (iii) LGS Manufacturing LLC, EIN #5305; (iv)
Legacy Global Lacrosse LLC, EIN # 0161; (v) LGS Logistics LLC, EIN #6244; (vi) LGS Team Sales LLC, EIN # 6484; (vii)
Premier Sports Events LLC, EIN #5407; (viii) Massachusetts Premier Soccer LLC d/b/a Global Premier Soccer, EIN # 6290; (ix)
Maine Premier Soccer LLC, EIN #0740; (x) Mass Premier Soccer in New Hampshire, LLC, EIN #2958; (xi) Florida Premier
Soccer LLC, EIN #0702; (xii) New York Premier Soccer LLC, EIN # 27-245 1 1 04; (xiii) Jersey Premier Soccer LLC, EIN #
0501; (xiv) GPS in Vermont LLC, EIN #3359; (xv) Rhode Island Premier Soccer LLC, EIN #2841; (xvi) Carolina Premier Soccer
LLC, EIN # XX-XXXXXXX; (xvii) Georgia Premier Soccer LLC, EIN #1982; (xviii) Global Premier Soccer Puerto Rico LLC, EIN
#1857; (xix) Global Premier Soccer Canada LLC, EIN # 6291; (xx) Global Premier Soccer Oregon, EIN #8242; (xxi) Global
Premier Soccer California LLC, EIN #7811; (xxii) Global Premier Soccer Missouri, LLC, EIN #2782; (xaciii) Global Premier
Soccer Connecticut, EIN # 6400; (aociv) Global Premier Soccer Delaware, EIN # 4703; (xxv) Global Premier Soccer Michigan
LLC, EIN # 0533; (xxvi) Global Premier Soccer Minnesota LLC, EIN # 5588; and (xxvii) Global Premier Soccer Ohio LLC, EIN
#0022.
 Case 20-11157        Doc 120     Filed 08/28/20 Entered 08/28/20 12:04:12              Desc Main
                                   Document     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE THAT, pursuant to § 1109(b) of the Bankruptcy
Code, the foregoing request includes not only the notices and papers referred to in the
abovementioned Bankruptcy Rules, but also includes, without limitation, all orders and notices of
applications, motions, petitions, pleadings, requests, complaints, disclosure statements, plans, or
demands, whether formal or informal, written or oral or transmitted or conveyed by mail delivery,
telephone, telegraph, or otherwise, in these cases.


       This Notice of Appearance and any subsequent appearance, pleading, claim, or suit are
not intended as, nor shall be deemed, a consent to or waiver of Iron Mountain’s: (i) right to have
final orders in non-core matters entered only after de novo review by a district judge; (ii) right to
trial by jury in any proceeding so triable herein or in any case, controversy, or proceeding related
hereto; (iii) right to have the reference withdrawn by the United States District Court in any
matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claim, actions,
defenses, setoffs, or recoupments to which Iron Mountain is or may be entitled under any
agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and
recoupments expressly are reserved.




                                       Respectfully submitted,
                                       Iron Mountain Information Management, Inc.
                                       By its attorneys,



Dated: August 28, 2020                 /s/ Frank F. McGinn
                                       Frank F. McGinn (Massachusetts BBO# 564729)
                                       ffm@bostonbusinesslaw.com
                                       Hackett Feinberg P.C.
                                       155 Federal Street, 9th Floor
                                       Boston, MA 02110
                                       Tel. (617) 422-0200
                                       Fax. (617) 422-0383
 Case 20-11157      Doc 120     Filed 08/28/20 Entered 08/28/20 12:04:12         Desc Main
                                 Document     Page 3 of 3




                              CERTIFICATE OF SERVICE

I, Frank F. McGinn, hereby certify that on August 28, 2020, the foregoing document was
electronically filed via the Court’s CM/ECF system and thereby served on the following parties
having to consented to electronic service:

   •   Christopher J Battaglia lgu@halperinlaw.net, dcohen@halperinlaw.net
   •   Joseph S.U. Bodoff jbodoff@rubinrudman.com
   •   Paul W. Carey pcarey@mirickoconnell.com, bankrupt@mirickoconnell.com
   •   Daniel C. Cohn dcohn@murthalaw.com, lmulvehill@murthalaw.com
   •   Kathleen R. Cruickshank kcruickshank@murphyking.com,
       bankruptcy@murphyking.com;rguarino@murphyking.com;ecf-
       f3829d9f3bd3@ecf.pacerpro.com
   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   Lawrence G. Green lgreen@burnslev.com, ccasey@burnslev.com
   •   Jonathan Horne jhorne@murthalaw.com, lmulvehill@murthalaw.com
   •   Mitchell J. Levine mlevine@nairlevin.com
   •   Andrew G. Lizotte agl@murphyking.com,
       bankruptcy@murphyking.com;pas@murphyking.com;ddk@murphyking.com;agl@murp
       hyking.com;ecf-72a6723957cc@ecf.pacerpro.com
   •   Alex F. Mattera amattera@pierceatwood.com, lhawe@pierceatwood.com
   •   Harold B. Murphy mxc@hanify.com,
       ma33@ecfcbis.com;dkonusevska@murphyking.com
   •   Thomas Reith treith@burnslev.com
   •   Ryan D. Sullivan rsullivan@curranantonelli.com, rsullivan@sullivan-
       legal.com;sullivanrr86948@notify.bestcase.com;adys@curranantonelli.com;cmarks@cur
       ranantonelli.com




                                                         /s/ Frank F. McGinn
                                                         Frank F. McGinn
